Citation Nr: 0637912	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  06-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946 and from September 1946 to March 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A February 2004 rating decision granted the veteran's claim 
of entitlement to service connection for PTSD, and assigned a 
disability evaluation of 30 percent, effective August 2003.  
In April 2004, the veteran asked for reconsideration of the 
assigned disability rating, and a May 2004 rating decision 
confirmed and continued the 30 percent disability evaluation 
for his PTSD.  The veteran continues to disagree with the 
assigned disability rating.  


REMAND

While the Board realizes the veteran underwent a VA PTSD 
examination in January 2004, the report of that evaluation 
does not provide the objective clinical findings necessary to 
properly evaluate the current severity of this condition 
under the Schedule for Rating Disabilities (Rating Schedule).  
See 38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 
(2006).  In particular, it is unclear from the medical 
evidence of record whether, as the veteran alleges, his PTSD 
is worse now than it was during that evaluation nearly three 
years ago.  As such, in order to effectively evaluate the 
veteran's PTSD, more recent objective characterizations of 
the condition and its associated symptomatology, as well as a 
more recent Global Assessment of Functioning (GAF) score - 
including an opinion as to the basis of the score, 
are required.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  

In addition, a determination as to the severity of his PTSD 
is complicated by the fact that the veteran has been 
diagnosed with depression and generalized anxiety disorder.  
The Board is unclear as to whether these diagnoses may be 
dissociated from, or are part and parcel of, the disability 
at issue.  Symptoms related to a nonservice-connected 
disorder generally cannot be used as grounds for increasing 
the rating for his PTSD.  The Board cannot render an informed 
decision concerning the level of disability caused by PTSD in 
the absence of specific medical information regarding these 
coexisting conditions.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

Here, the veteran is already granted service connection, 
thus, alleviating the need to provide notice of what type of 
information and evidence was needed to substantiate a claim 
for service connection (i.e., the first three elements 
discussed in Dingess/Hartman v. Nicholson).  And, in a 
January 2006 VCAA letter, he was provided with the type of 
information and evidence necessary to establish the 
downstream issue of an increased disability rating.  
Moreover, the veteran's filing of a notice of disagreement as 
to the disability rating did not trigger any additional 
§ 5103 notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105, and 
regulatory duties under 38 C.F.R. § 3.103.  As such, VA 
satisfied its duty to notify by means of a statement of the 
case which set forth the relevant diagnostic criteria for 
rating the disability at issue.  However, he has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased disability 
evaluation in the event one is granted for his PTSD.

As these questions are involved in the present appeal, this 
case must be remanded for issuance of proper notice 
which informs the veteran that an effective date will be 
assigned in the event of award of benefits, and also includes 
an explanation as to the type of evidence necessary to 
establish an effective date.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice that includes an explanation of 
the information or evidence needed to 
establish an effective date in the event 
of an award of benefits pursuant to the 
claim on appeal, as recently outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Following the completion of the 
aforementioned development, schedule the 
veteran for another VA mental status 
examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  In 
particular, the examiner should opine as 
to whether diagnoses of record of 
generalized anxiety disorder and 
depression may be clinically dissociated 
from, or are part and parcel of, the 
PTSD.

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
PTSD, as opposed to symptoms referable to 
any other service-connected or 
nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  

The examiner should also assign an Axis 
V diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  If 
possible, the examiner should specify 
the individual periods of time for each 
GAF score, preferably annually, since 
August 2003, including an explanation of 
all significant variations.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



